PER CURIAM.
We affirm defendant’s convictions for possession of methamphetamine and cannabis.
We do not agree with defendant’s contention that reversal is required by reason of a Richardson1 violation which occurred through the failure of the state to produce photographs which might tend to exculpate defendant.
The record does not establish that such photographs were in existence and available to the state. See Demps v. State, 395 So.2d 501 (Fla.1981).
Affirmed.
RYDER, A.C.J., and DANAHY and LEHAN, JJ., concur.

. Richardson v. State, 246 So.2d 771 (Fla.1971).